Citation Nr: 1016807	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of toe 
nail removal.

2.  Entitlement to service connection for heel pain, to 
include heel spurs.

3.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to foot disability.

4.  Entitlement to an increased rating for post operative 
residuals of DeQuervain's tendonitis of the left (minor) 
wrist with medial neuropathy and fracture of the wrist, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for post operative 
residuals of DeQuervain's tendonitis of the right (major) 
wrist with medial neuropathy and fracture of the wrist, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law 
Judge at the Board's offices in Washington DC in December 
2009.  A transcript of the hearing has been associated with 
the record.

The Board notes that the issues pertaining to toe nail 
removal and heel pain were addressed by the RO on the basis 
of whether new and material evidence had been submitted to 
reopen those claims.  Upon review of the record, the Board 
notes that service connection was initially denied in a 
September 1998 rating decision.  In October 1998, the Veteran 
submitted a statement wherein she disagreed with the denial 
of service connection for these claimed disabilities.  She 
disputed the findings of the RO and requested reevaluation of 
her claim.  The Board has determined that the October 1998 
statement may be construed as a notice of disagreement with 
the September 1998 rating decision.  Accordingly, the 
question of whether new and material evidence has been 
submitted to reopen the claims for service connection need 
not be addressed.  Rather, these claims may be addressed on 
their merits.

The issues of entitlement to service connection for toe nail 
removal, heel pain, and a bilateral knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The left wrist disability is manifested by mild 
incomplete paralysis of the median nerve.

2.  The right wrist disability is manifested by moderate 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post operative residuals of DeQuervain's tendonitis of 
the left wrist with medial neuropathy and fracture of the 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.124a, Diagnostic Code 8515 (2009).

2.  The criteria for an evaluation of 30 percent for post 
operative residuals of DeQuervain's tendonitis of the right 
wrist with medial neuropathy and fracture of the wrist have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, 
Diagnostic Code 8515 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in November 2003 invited the Veteran to submit 
evidence demonstrating that her bilateral wrist disabilities 
had become worse.  The various types of evidence that might 
show worsening were listed.  The evidence of record was 
discussed, and the Veteran was told how VA would assist her 
in obtaining additional relevant evidence.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

In November 2008 the Veteran was advised of the specific 
rating criteria pertaining to her bilateral wrist 
disabilities.  

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  Therefore, the record reflects that she was 
provided with a meaningful opportunity during the pendency of 
her appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA examinations have 
been conducted, and the Board finds that the examinations 
were adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history.  Both 
private and VA treatment records have been associated with 
the record.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim, where distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, as will be 
discussed below, the disabilities at issue have not 
significantly changed during the pendency of this appeal and 
uniform evaluations are warranted.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

Service connection was granted for post-operative residuals 
of DeQuervain's tendonitis of the bilateral wrists in a 
September 1998 rating decision.  A 10 percent evaluation was 
assigned for each upper extremity.  The Veteran's claim for 
increase was received by the RO in October 2003.

A September 2003 report by M.J.M., M.D. notes the Veteran's 
complaint of bilateral wrist pain.  Physical examination 
revealed normal motor strength and pulses of the upper 
extremities.  Sensation was diminished in the median nerve 
distribution bilaterally.  Tinel and Phalen's signs were 
positive.  Reflexes were normal and symmetric.  The left 
wrist had full range of motion, with some mild tenderness to 
palpation at the distal radius and ulnar aspect.  The 
impression was left wrist pain, history of left distal radius 
fracture, and bilateral carpal tunnel syndrome.  

Reports from S.J.G., M.D., a neurologist, indicate that the 
Veteran was seen for nerve conduction studies in October 
2003.  The Veteran reported a two-year history of bilateral 
hand parasthesias and numbness, as well as aching.  Nerve 
conduction studies on the right revealed normal median and 
ulnar nerves, responses were in the low limit of normal.  
Sensory nerve conduction studies revealed that the median 
nerve response indicated prolonged distal motor latency with 
relatively decreased amplitude when compared to that of the 
other two nerves.  The provider concluded that the findings 
were compatible with a moderate right median neuropathy at 
the wrist with early denervation.  Nerve conduction studies 
on the left were within normal limits.  Sensory nerve 
conduction studies revealed a borderline conduction velocity 
across the carpal tunnel with relatively decreased amplitude.  
The impression was slightly abnormal study with findings 
suggestive of borderline median sensory nerve conduction 
across the carpal tunnel.  The provider also noted that there 
was questionable evidence for an early lower cervical 
radiculopathy.

A VA examination was carried out in December 2003.  The 
Veteran complained of increased weakness and numbness in her 
right hand.  She indicated that her symptoms were associated 
with repetitive hand movement, driving, or holding heavy 
objects.  She denied severe neck pain.  The examiner noted 
that nerve conduction studies in October 2003 revealed mild 
median neuropathy bilaterally.  Physical examination revealed 
no Phalen's or Tinel's signs.  Sensory impairment was noted 
at the median nerve distribution of both hands, the right 
more notable than the left.  The abductor pollicis brevis and 
grip strength were impaired bilaterally, but there was no 
distal muscle or hand atrophy or hypertrophy.  Deep tendon 
reflexes were present and symmetrical.  The impression was 
mild carpal tunnel syndrome (median neuropathy at wrist) of 
the right hand.  The examiner noted that based on the 
Veteran's reported symptoms there might be disease 
progression, but that based on the nerve conduction study 
results, no conclusion could be made.

The report of a March 2005 VA orthopedics consultation 
indicates the Veteran's complaints of pain at the radial 
volar aspect of each wrist and down to each thumb.  She 
stated that her entire hand had numbness and tingling, 
especially at night.  She indicated that she had loss of 
strength, and that picking up something such as a book caused 
pain in her thumb.  No significant muscle atrophy of the 
hands was noted.  The Veteran was able to make a good fist.  
There was no unusual swelling or deformity.  There was some 
burning discomfort on the dorsal aspect of the right hand on 
palmar flexion.  Tinel's sign was negative.  There was some 
crepitus at the left thumb on manipulation.  There was 
discomfort of the proximal aspect of the right thumb on 
manipulation.  The October 2003 electrodiagnostic studies 
were reviewed.  X-rays revealed normal hands.  The diagnoses 
were probable bilateral carpal tunnel syndrome and some early 
degenerative joint disease of the thumbs. 

In April 2005 the Veteran was issued splints.   Subsequently, 
she was seen for a VA hand consultation.  Her history was 
reviewed.  The physician offered a cortisone injection, and 
new testing was ordered.  That testing revealed bilateral 
carpal tunnel syndrome, mild on the left and moderate on the 
right.  In May 2005 the Veteran was offered the options of 
injections and surgery, particularly for the right hand.

In July 2005 a VA provider noted that there had been mild 
progression of carpal tunnel syndrome.

A September 2006 VA progress note indicates continued 
complaints of pain, numbness, and weakness.  Physical 
examination revealed a positive Tinel's sign bilaterally, and 
4/5 strength with altered sensation bilaterally in the median 
nerve distribution.  

Splints were again issued in January 2007.

On VA examination in February 2009, the Veteran's history was 
reviewed.  She reported numbness and tingling in both hands 
as well as bilateral wrist pain that sometimes radiated up to 
her forearm.  Muscle strength was normal.  Sensation was 
decreased in the index, middle, and ring finger.  EMG testing 
carried out in February 2009 suggested mild right median 
neuropathy and a borderline left median neuropathy at the 
wrists (carpal tunnel syndrome).  With respect to employment 
history, the examiner noted that the Veteran had retired when 
she was eligible by age or duration of work.  He noted that 
the bilateral wrist disability prevented chores, exercise, 
and sports; had a severe impact on shopping, recreation; and 
grooming, and had a moderate impact on traveling, feeding, 
bathing, dressing, and toileting.  

Private electrodiagnostic testing carried out in June 2009 
revealed moderate median neuropathy on the right and mild low 
cervical radiculopathy on the left.

At her December 2009 hearing, the Veteran testified that she 
had pain in both wrists.  She described problems with her 
left thumb.  She indicated that she had difficulty with some 
activities of daily living.  She stated that she dropped 
objects due to numbness in her hands.  

The Veteran is in receipt of 10 percent evaluations for each 
wrist, pursuant to Diagnostic Code 5024-8515.  The hyphenated 
diagnostic code in this case indicates that tenosynovitis, 
under Diagnostic Code 5024, is the service-connected 
disability, and that paralysis of the median nerve, under 
Diagnostic Code 8515, is a residual condition.  

Under Diagnostic Code 8515, for either the dominant (major 
hand) or minor hand, mild incomplete paralysis of the median 
nerve warrants a 10 percent evaluation.  Moderate incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation for the major hand and 20 percent for the minor.  
Severe incomplete paralysis of the median nerve warrants a 50 
percent evaluation for the major hand and 40 percent for the 
minor.  Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, 
inability to make a fist, and the index and middle finger 
remain extended; inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at the 
right angle to the palm; weakened flexion of the wrist; and 
pain with trophic disturbances warrants a 70 percent 
evaluation for the major hand and a 60 percent evaluation for 
the minor hand.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2009).

Having carefully reviewed the record, the Board has concluded 
that a higher evaluation for the Veteran's left wrist 
disability is not warranted.  A higher evaluation requires 
evidence of moderate incomplete paralysis of the median 
nerve.  In this case, medical providers have indicated that 
the Veteran's left wrist is productive of no more than mild 
median neuropathy, or carpal tunnel syndrome.  Moreover, 
although sensation is noted to be diminished, reflexes have 
been consistently normal and symmetric, and there is no 
muscle atrophy or hypertrophy.  In March 2005 the Veteran was 
able to make a good fist, and X-rays of the hands were 
normal.  Private electrodiagnostic testing in June 2009 
revealed only mild cervical radiculopathy on the left.  In 
the absence of objective evidence demonstrating moderate 
incomplete paralysis of the left median nerve, an evaluation 
in excess of 10 percent is not for application.

With respect to the right wrist, the Board finds that an 
evaluation of 30 percent is warranted.  In this regard, both 
private and VA providers have concluded that the right wrist 
disability is productive of moderate median neuropathy.  
Sensation is diminished and the Veteran reports that she has 
difficulty holding objects with her dominant hand.  She also 
reports weakness, numbness and aching in her right hand, and 
that her symptoms are associated with repetitive hand 
movement, driving, or holding heavy objects.  However, in the 
absence of severe incomplete paralysis of the median nerve, 
an evaluation exceeding 30 percent is not for application.  
In this regard, the Board notes that although sensation is 
noted to be diminished, reflexes have been consistently 
normal and symmetric, and there is no muscle atrophy or 
hypertrophy.  In March 2005 the Veteran was able to make a 
good fist.  In February 2009, muscle strength was normal.  
Finally, electrodiagnostic testing in June 2009 revealed 
moderate neuropathy on the right.  Accordingly, the Board 
concludes that a 30 percent evaluation, and no higher, is 
warranted for the right wrist disability.

The Board accepts that the Veteran has pain and associated 
functional limitation resulting from this disability.  See 
DeLuca.  The Board also finds the Veteran's own reports of 
symptomatology to be credible, and, in fact, the most recent 
VA examiner recognizes that her disability impacted on her 
ability to perform a variety of activities.  Nevertheless, 
neither the lay nor medical evidence reflects the overall 
functional equivalent impairment required to warrant higher 
ratings for the bilateral wrist disability.

The Board has considered the Veteran's arguments regarding 
this claim, but finds that the objective evidence, prepared 
by skilled professionals, is far more probative of the 
functional limitation caused by this disability than the 
Veteran's unsupported lay statements.  The preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the left wrist disability and supports a 30 percent 
evaluation, and no higher, for the right wrist disability.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected bilateral wrist disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In addition, the symptoms and 
manifestations shown on objective examination have 
consistently been the type specifically contemplated by the 
rating criteria.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In reaching this 
conclusion, the Board considered that the Veteran previously 
sought a total disability rating based on unemployability due 
to service-connected disabilities.  However, in raising that 
claim, the Veteran specifically pointed to her service-
connected psychiatric disorder as the cause of her 
unemployability, and the record reflects that such disability 
has been rated as 100 percent disabling.  She did not argue 
that her service-connected bilateral wrist disability at 
issue here prevented employment, and, as noted, the Board 
finds that there has otherwise been no showing that the 
bilateral wrist disability has resulted in marked 
interference with employment.  For this reason, and in the 
absence of other factors placing his case outside the norm, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for post 
operative residuals of DeQuervain's tendonitis of the left 
wrist with medial neuropathy and fracture of the wrist is 
denied.

Entitlement to an evaluation of 30 percent for post operative 
residuals of DeQuervain's tendonitis of the right wrist with 
medial neuropathy and fracture of the wrist is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

REMAND

Service treatment records disclose that bilateral plantar 
fascia strain was diagnosed in October 1983.  In February 
1986 ingrown toenails at the fourth toes bilaterally were 
noted to be infected.  Pain in the right great toe nail was 
noted in December 1986.  In March 1988 the Veteran underwent 
partial removal of the right hallux and phenal acid nail root 
cautery of the left hallux.  

Current treatment records include the report of a VA MRI 
conducted in July 2009, which revealed bone spurs along the 
insertion of the plantar fascia.  Records also show that the 
left foot hallux toenail is missing.  The Veteran reports 
that she has suffered from problems with her feet since 
service.  In a June 2009 letter, L.A., D.P.M. indicated that 
the Veteran had been a patient in his practice in 1990 and 
1991, and that she received cortisone injections and custom 
orthotics.  

In light of the above discussion, the Board finds that a VA 
examination and medical opinion is necessary prior to further 
appellate consideration of the claim. 38 C.F.R. § 
3.159(c)(4).  Applicable law directs that an examination is 
necessary to adjudicate a claim for service connection when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Moreover, while an examination was carried out in January 
2009, the examiner did not provide an opinion regarding the 
etiology of the claimed foot disabilities.  VA's duty to 
assist includes providing an adequate examination when such 
an examination is indicated.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Here, the examination was inadequate 
because the provider failed to provide an appropriate opinion 
regarding the etiology of the claimed disabilities.

The Board notes that further development and adjudication of 
the Veteran's service connection claims may provide evidence 
in support of his claim of entitlement to service connection 
for a bilateral knee disability.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.  
Here, the Board also concludes that a medical opinion would 
be valuable with respect to whether the Veteran's claimed 
bilateral knee disability is related to the claimed foot 
disabilities.  As such, the examination should address this 
question.

In light of the above discussion, the Board has determined 
that additional action is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of her claimed foot 
disabilities, characterized as residuals 
of toe nail removal and heel pain to 
include heel spurs.  The claims file and 
a copy of this remand should be forwarded 
to the examiner for review.  A full 
history should be elicited from the 
Veteran during the course of the 
examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should identify all currently present 
disabilities of the Veteran's feet.  With 
respect to each disability identified, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
identified foot disability is related to 
any disease or injury in service.  

The examiner should also provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present disability of either knee is 
related (either caused or aggravated) to 
the claimed foot disabilities or any 
disease or injury in service.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is her responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


